     Case 1:20-cv-04757-TWT Document 5-1 Filed 11/20/20 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

THE BIG GREEN EGG, INC.,

     Plaintiff,

v.
                                     Civil Action No.
AIYIXIAO, et al.,

     Defendants.



           MEMORANDUM OF LAW IN SUPPORT OF
     PLAINTIFF’S MOTION FOR AUTHORIZATION TO SERVE
      PROCESS ON DEFENDANTS BY ELECTRONIC MEANS
              PURSUANT TO FED. R. CIV. P. 4(f)(3)
       Case 1:20-cv-04757-TWT Document 5-1 Filed 11/20/20 Page 2 of 12




                                 STATEMENT OF FACTS

       Plaintiff manufactures and sells barbecue smokers and grills under the well-

known BIG GREEN EGG trademarks. (Complaint ¶ 10.) Defendants advertise and

sell unauthorized goods bearing or using counterfeit or infringing copies of one or

more of Plaintiff’s Marks or otherwise use counterfeit copies of Plaintiff’s Marks

to advertise non-genuine goods. (Id. ¶¶ 18-19.) Defendants sell these counterfeit

and infringing products through a number of e-commerce marketplaces, including

Alibaba, AliExpress, DHGate, Amazon, Ebay and/or Wish (“Marketplaces”).

(Declaration of Jeffrey B. Sladkus ¶¶ 4-8.) Defendants maintain virtual storefronts

on one or more of these Marketplaces where they advertise, sell, and ship

counterfeit and/or infringing goods to the United States (“Storefronts”). (Id.)

Customers can pay for these counterfeit and/or infringing goods using payment

processors such as PayPal or by using the Marketplace’s internal payment

processing platform such as AliPay, DHPay, or Context Logic (“Financial

Institutions”). (Id. ¶¶ 9-10.)

       Plaintiff has moved for an ex parte TRO, seeking an Order enjoining the

continued sale of counterfeit and/or infringing products and freezing Defendants’

assets held by the Marketplaces and Financial Institutions. This will ensure that

Defendants do not transfer their ill-gotten gains to foreign bank accounts beyond
                                           2
       Case 1:20-cv-04757-TWT Document 5-1 Filed 11/20/20 Page 3 of 12




the Court’s jurisdiction. Plaintiff has also requested that the Court issue an order to

show cause why a preliminary injunction should not issue.

      Plaintiff now requests authorization to serve the Summonses, Complaints,

Orders and all other pleadings and papers on Defendants by electronic means

pursuant to Rule 4(f)(3) of the Federal Rules of Civil Procedure. Defendants

operate anonymously to avoid liability for their counterfeiting and infringing

conduct. Defendants have unique storefront names and identification numbers on

the Marketplaces; however, they do not provide accurate physical addresses or

other reliable contact information. When sellers such as Defendants do list an

address with the Marketplaces, the information is nearly always either incomplete

or inaccurate. (Declaration of Jeffrey B. Sladkus ¶¶ 14-16.)

          LEGAL ARGUMENT AND CITATION OF AUTHORITY

I.    APPLICABLE LEGAL STANDARDS

      Pursuant to Fed. R. Civ. P. 4(h), corporations may be served outside the

United States in any manner prescribed by Rule 4(f) for serving an individual,

except personal service. FED. R. CIV. P. 4(h)(2). Rule 4(f), in turn, provides that an

individual outside the United States may be served in one of the following ways:

      (1) by any internationally agreed means of service that is reasonably
      calculated to give notice, such as those authorized by the Hague
      Convention on the Service Abroad of Judicial and Extrajudicial
      Documents;
                                          3
       Case 1:20-cv-04757-TWT Document 5-1 Filed 11/20/20 Page 4 of 12




      (2) if there is no internationally agreed means, or if an international
      agreement allows but does not specify other means, by a method that
      is reasonably calculated to give notice:

             (A) as prescribed by the foreign country's law for service in that
             country in an action in its courts of general jurisdiction;

             (B) as the foreign authority directs in response to a letter
             rogatory or letter of request; or

             (C) unless prohibited by the foreign country's law, by:

                    […] (ii) using any form of mail that the clerk addresses
                    and sends to the individual and that requires a signed
                    receipt; or

      (3) by other means not prohibited by international agreement, as the
      court orders.

FED. R. CIV. P. 4(f). A plaintiff is not required to serve a person or corporation

outside of the United States pursuant to the provisions of the Hague Service

Convention “where the address of the person to be served with the document is not

known.” Hague Convention on Service Abroad of Judicial and Extrajudicial

Documents in Civil and Commercial Matters, Nov. 15, 1965, Art. 1, 20 U.S.T.

361, T.I.A.S. No. 6638, 658 U.N.T.S. 163.

      Rule 4(f)(3) permits alternative methods of service so long as those methods

are consistent with due process, are not prohibited by international agreement, and

are approved by the Court. Brookshire Bros., Ltd. v. Chiquita Brands Int’l, Case

No. 05-CIV-21962, 2007 WL 1577771, at *2 (S.D. Fla. May 31, 2007) (denying


                                           4
         Case 1:20-cv-04757-TWT Document 5-1 Filed 11/20/20 Page 5 of 12




motion to quash where the Court previously granted motion to serve by alternative

means); Rio Props. Inc., v. Rio Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002)

(affirming trial court’s authorization of service pursuant to Rule 4(f)(3) without

first exhausting all other options). Due process requires that persons whose

property interests are at risk due to government action receive notice and an

opportunity to be heard. Thomas v. United States, 681 Fed. Appx. 787, 790 (11th

Cir. 2017). The notice must be “reasonably calculated, under all the circumstances,

to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.” Id. (citing Mullane v. Cent. Hanover Bank

& Trust Co., 339 U.S. 306, 314 (1950)). The decision to allow service by alternate

means will be reviewed for an abuse of discretion. Prewitt Enterprises, Inc. v.

Organization of Petroleum Exporting Countries, 353 F.3d 916, 922 (11th Cir.

2003).

II.   PLAINTIFF IS NOT REQUIRED TO SERVE DEFENDANTS
      THROUGH THE HAGUE SERVICE CONVENTION BECAUSE THE
      DEFENDANTS’ ADDRESSES ARE UNKNOWN.

      Plaintiff reasonably believes all Defendants are located in China or

elsewhere in Asia as the majority of seized counterfeit goods originate in mainland




                                          5
       Case 1:20-cv-04757-TWT Document 5-1 Filed 11/20/20 Page 6 of 12




China and Hong Kong.1 However, Plaintiff does not know the actual physical

address of any Defendant. (Declaration of Jeffrey B. Sladkus ¶¶ 14-18.) Sellers of

counterfeit products prefer to remain anonymous to avoid being held accountable

for their conduct.

      Merchants on the Marketplaces typically do not disclose their legal name,

complete physical address, email address, or other contact information. (Id.) When

merchants do provide a physical address, these addresses are nearly always

inaccurate and/or incomplete. (Id.) Because Plaintiff is unable to ascertain the

Defendants’ actual physical addresses, it is not required to serve process on the

Defendants pursuant to the Hague Service Convention. U.S. Commodity Futures

Trading Comm’n v. Rubio, No. 12-CV-22129, 2012 WL 3614360, at *2 (S.D. Fla.

Aug. 21, 2012) (holding that “the Hague Service Convention is not applicable here

because it ‘shall not apply where the address of the person to be served with the

documents is not known.’”); Philip Morris USA Inc. v. Veles Ltd., No. 06 Civ.

2988, 2007 WL 725412, at *2 (S.D.N.Y. March 12, 2007) (finding the Hague




      1
       OECD, Trade in fake goods is now 3.3% of world trade and rising (Mar.
18, 2019), available at https://www.oecd.org/newsroom/trade-in-fake-goods-is-
now-33-of-world-trade-and-rising.htm; U.S. General Accountability Office,
Agencies Can Improve Efforts to Address Risks Posed by Changing Counterfeit
Markets, (Jan. 2018), available at https://www.gao.gov/assets/690/689713.pdf.
                                          6
       Case 1:20-cv-04757-TWT Document 5-1 Filed 11/20/20 Page 7 of 12




Service Convention inapplicable because physical addresses could not be

confirmed as valid).

III.   SERVICE OF DEFENDANTS BY ELECTRONIC MEANS
       COMPORTS WITH DUE PROCESS.

       Federal courts have authorized a variety of electronic service methods where

a plaintiff demonstrates the method is likely to notify a defendant of the pendency

of the action. The U.S. Bankruptcy Court for the Northern District of Georgia was

one of the first federal courts in the country to authorize service of process by

electronic mail. In re Int’l Telemedia Associates, Inc., 245 B.R. 713 (Bankr. N.D.

Ga. 2000). In doing so, the Court emphasized the reliability of using the

defendant’s preferred channels of communication:

       If any methods of communication can be reasonably calculated to
       provide a defendant with real notice, surely those communication
       channels utilized and preferred by the defendant himself must be
       among them…. A defendant should not be allowed to evade service
       by confining himself to modern technological methods of
       communication not specifically mentioned in the Federal Rules. Rule
       4(f)(3) appears to be designed to prevent such gamesmanship by a
       party.

In re Int’l Telemedia, 245 B.R. at 721. Many courts since the Telemedia decision

have followed suit and approved of service by electronic means, including email,

website publication, and online social media platforms such as Facebook and

Twitter. See, e.g., Rio Props., 284 F.3d 1007, 1017 (9th Cir. 2002) (holding


                                          7
       Case 1:20-cv-04757-TWT Document 5-1 Filed 11/20/20 Page 8 of 12




“without hesitation” that e-mail service of a foreign online business defendant is

constitutional.); National Association for Stock Car Auto Racing, Inc. v. Does, 584

F. Supp.2d 824, 826 (W.D.N.C. 2008) (authorizing service by publication on

plaintiff’s website.); Popular Enters., LLC v. Webcom Media Group, Inc., 225

F.R.D. 560, 562 (E.D. Tenn. 2004) (authorizing service by email); U.S. v.

Mohammad, 249 F. Supp.3d 450, 454 (D.D.C. 2017) (authorizing service by

Facebook message and email); St. Francis Assisi v. Kuwait Finance House, 16-

CV-3240-LB, 2016 WL 5725002 (N.D. Cal. Sep. 20, 2016) (authorizing service by

Twitter).

      Defendants are e-commerce merchants who purposefully communicate and

transact business exclusively by electronic means. Defendants conceal their

identities and physical locations in an effort to avoid being served, thereby

avoiding liability for their illegal conduct. The only means of communicating with

Defendants is by electronic mail or through the messaging service on each

Marketplace. Therefore, service by electronic means under these circumstances is

particularly warranted. (Declaration of Jeffrey B. Sladkus ¶ 19.)

      Plaintiff proposes to provide notice of the TRO to the Marketplaces, Financial

Institutions, and Defendants and to serve Defendants with process by electronic mail

using addresses obtained from the Marketplaces and/or Financial Institutions. First,

                                          8
       Case 1:20-cv-04757-TWT Document 5-1 Filed 11/20/20 Page 9 of 12




Plaintiff submits that this is a highly reliable method of notifying Defendants, the

Marketplaces, and the Financial Institutions of the lawsuit and of serving Defendants

with process because Defendants exclusively use these email addresses for

corresponding with the Marketplaces and Financial Institutions. Second, Plaintiff

anticipates that, once the Marketplaces disable Defendants’ virtual storefronts and

the Marketplaces and/or Financial Institutions freeze Defendants’ assets, many

Defendants, either directly or through counsel, will initiate contact with the

undersigned counsel via email. Service of process and related documents using these

email addresses, therefore, is very likely to notify Defendants of this action and, as

such, comports with Due Process.

      Alternatively, should service of process via email fail, Plaintiff will provide

notice using the Marketplaces’ internal messaging services. Defendants respond to

customer inquiries and accept orders through the Marketplaces messaging services.

Therefore, service by this method is also very likely to provide Defendants with

actual notice of this action and, therefore, comports with Due Process.

IV.   SERVICE BY ELECTRONIC MEANS IS NOT PROHIBITED BY
      INTERNATIONAL AGREEMENT.

      Where a plaintiff is not required adhere to the Hague Service Convention,

the Court may authorize service “by other means not prohibited by international

agreement.” FED. R. CIV. P. 4(f)(3). Article 10 of the Hague Service Convention
                                           9
      Case 1:20-cv-04757-TWT Document 5-1 Filed 11/20/20 Page 10 of 12




specified a number of alternative methods of service, including postal channels,

judicial officers, or other competent persons. China objected to all of the

alternative methods of service in Article 10. However, this objection only prohibits

services by those means specifically objected to. “Where a signatory nation has

objected to only those means of service listed in Article 10, a court acting under

Rule 4(f)(3) remains free to order alternative means of service that are not

specifically referenced in Article 10.” Gurung v. Malhotra, 279 F.R.D. 215, 219

(S.D.N.Y. 2011) (authorizing service by email to defendant in India and holding

where a “signatory nation has objected to only those means of service listed in

Article X, a court acting under Rule 4(f)(3) remains free to order alternative means

of service that are not specifically referenced in Article X.”); F.T.C. v. PCCare247

Inc., 12 Civ. 7189, 2013 WL 841037 at *3-*4 (S.D.N.Y. March 7, 2013)

(authorizing service by email and Facebook in India where India objected only to

means of service listed in Article 10). Because China has not objected to service by

electronic means, this Court may authorize such alternative service pursuant to

Rule 4(f)(3).

                                  CONCLUSION

      For the foregoing reasons, Plaintiff respectfully requests that this Court

authorize Plaintiff to notify Defendants, the Marketplaces, and the Financial

                                         10
      Case 1:20-cv-04757-TWT Document 5-1 Filed 11/20/20 Page 11 of 12




Institutions of the TRO and to serve the Summonses, Complaint, and all

subsequent pleadings and documents upon each Defendant in this action by

electronic mail using email addresses provided by the Marketplaces, the Financial

Institutions, or Defendants themselves or by other electronic means such as

Marketplace messaging platforms.

      Dated: November 20, 2020.

                                             Respectfully submitted,

                                             THE SLADKUS LAW GROUP


                                             s/Jason H. Cooper
                                             Carrie A. Hanlon
                                             Ga. Bar No. 289725
                                             E-mail: carrie@sladlaw.com
                                             Jeffrey B. Sladkus
                                             Ga. Bar No. 651220
                                             E-mail: jeff@sladlaw.com
                                             Jason H. Cooper
                                             Ga. Bar No. 778884
                                             E-mail: jason@sladlaw.com
                                             Bao-Ngoc Kim Dang
                                             Ga. Bar No. 781673
                                             E-Mail: kim@sladlaw.com

                                             1397 Carroll Drive
                                             Atlanta, GA 30318
                                             Telephone: (404) 252-0900
                                             Facsimile: (404) 252-0970

                                             Attorneys for Plaintiff

                                        11
      Case 1:20-cv-04757-TWT Document 5-1 Filed 11/20/20 Page 12 of 12




               CERTIFICATE OF FONT & SIZE SELECTION

      Pursuant to LR 7. 1(D), I certify that this paper was prepared with one of the

font and point selections approved by the Court in LR 5.1(B).



                                             s/Jason H. Cooper
                                             Carrie A. Hanlon




                                        12
